DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed November 15, 2021. Applicant elects Group I and SEQ ID NO:409 encoding SEQ ID NO:617. Because no traverse is presented, this election is treated as without traverse. Claims 1-22 are pending. Claims 15-22 are withdrawn from examination. Claims 1-14, directed to SEQ ID NO:409 and a sequence encoding SEQ ID NO:617 only, are examined in the instant application.  
	Applicant’s Information Disclosure Statements are considered to the extent of the English translations provided. Signed copies are attached.
	Applicant’s earliest priority benefit for SEQ ID NO:409 is May 17, 2010. Applicant’s earliest priority benefit for SEQ ID NO:617 is December 28, 2009.
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following: 
The status of parent Application No. 16/374809 must be updated on page 1 of the specification.  
Appropriate correction is required.
Claim Objections
3. 	Claims 1-14 are objected to because of the following:
Claims 1, 4-6, 10 and 12-14 recite non-elected sequences. 
In claim 10, “reducing” should be amended to “reduces”.

Appropriate correction is required. 
Claim Rejections - 35 USC § 112, second paragraph
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1, it is unclear what level of expressing constitutes “over-expressing”. See also claims 7 and 10.
	In claim 1, “increases” and “reduces” are relative terms lacking a comparative basis. A comparative basis is set forth in the preamble but not included in the method steps.
	In claims 1, 10 and 11, “fiber quality” is a subjective term, as those skilled in the art would differ as to what fiber characteristics are desired.
	In claim 6 and 14, it is unclear what the sequence is optimized for—expression under certain conditions, host, etc. It is suggested “plant” be inserted before “optimized”.
	In claim 8, “etiolation” appears to be a symptom of stress, rather than a source of stress.  

In claim 8, "high" and “low” are relative terms lacking a comparative basis.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112, first paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:409, a sequence encoding SEQ ID NO:617, and the phenotypes of increased biomass, increased growth rate and increased vigor, does not reasonably provide enablement for 80-95% sequence identity to these sequences, increased yield, oil content, fiber yield, fiber quality, abiotic stress tolerance, nitrogen use efficiency (NUE) and reducing time to flowering. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
The 80-95% identical to SEQ ID NO:617 is not enabled because it encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequences without retaining any functional activity, so long as they produce the claimed phenotypes when expressed in a plant. The specification does not disclose what protein SEQ ID NO:617 is, such as a particular enzyme or transcription factor, to allow one skilled in the art to predict its conserved regions or catalytic domains. Neither 
The claimed methods of increasing yield, including seed yield and oil yield, oil content, fiber yield, fiber quality, abiotic stress tolerance, NUE and reducing time to flowering are not enabled for the following reasons. Page 353 of the specification states that SEQ ID NO:409 is a LYD178 gene. Pages 383 and 385 of Table 33 shows 
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
8. 	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Brassica juncea, but the 80-95% encompasses sequences from other plants and organisms, as well as synthetic and naturally-occurring mutants and variants. Applicant does not disclose any sequence having 80-95% sequence identity to SEQ ID NO:617. Applicant does not disclose a common structure or motif shared by sequences having 80-95% sequence identity to these sequences which would produce the claimed phenotypes. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and sequences from other plants and organisms, absent further guidance. While one skilled in the art can readily generate a population of sequences having 80-95% identity, it is unpredictable which sequences within the population would result in the claimed phenotypes. Moreover, Applicant does not disclose plants expressing SEQ ID NO:409 having the phenotypes of increased yield, oil content, fiber yield, fiber quality, abiotic 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-3 and 7-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abad et al. (US20070124833 (A)). Abad teaches a method of enhancing a desired trait including increased seed protein and seed oil by “over-expressing” in a crop plant and its progeny plant a polypeptide comprising SEQ ID NO:1105 and selecting for the desired trait (Abstract, claim 2, [0079], [0248]). SEQ ID NO:1105 has 95% sequence identity to Applicant’s SEQ ID NO:617 (see sequence alignment in Abad et al., Published Applications Database, US20070124833, May 31, 2007, SEQ ID NO:1105, see Result 17 (U)). Abad further teaches growing the plant expressing SEQ ID NO:1105 under abiotic stress conditions, such as drought [0117]. Accordingly, the claimed invention is anticipated by the prior art.
Remarks
12. 	No claim is allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PHUONG T BUI/Primary Examiner, Art Unit 1663